Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al.  (NPL retrieved from the Internet URL https://www.mdpi.com/2079-9292/8/12/1499/htm) in view of Capman et al. (U.S. Pub. No. 2012/0185418) further in view of Donovan et al. (U.S. Pub. No. 2009/0002157).  

             Regarding claim 1, with respect to Figures 1-8, Pires discloses an embedded sensor (Data collection [1] can be conducted using different sensors existing on mobile devices, such as the microphone [i.e. an embedded sensor], the accelerometer, the magnetometer and the gyroscope, pg 2 para 1) comprising: 
              an audio detector (Data collection [1] can be conducted using different sensors existing on mobile devices, such as the microphone [i.e. an audio detector], the accelerometer, the magnetometer and the gyroscope, pg 2 para 1); and 
             a digital signal processor configured to receive signals from the audio detector and to identify an environment in which the embedded sensor is located (The Gaussian Mixture Model (GMM) is another method used for ADL and environment recognition using acoustic signals, pg 
               However, Pires does not specifically disclose a library for storing a. statistical model associated with the identified environment, wherein the digital signal processor is configured to associate a probability with a detected audible event based on the statistical model; and a rules engine configured to receive the probability associated with the detected audible event and to transmit a report of the detected audible event. However, Capman is in the field of detecting sound events considered to be abnormal relative to a usual sound environment (para 0001) and teaches a library for storing a. statistical model associated with the identified environment (an automated step for learning the modeling of said environment during which a database is created by the extraction of acoustic parameters associated with audio streams picked up over a fixed time period and an unsupervised automatic segmentation of said streams, followed by a step of grouping the segments into classes and a statistical modeling of the segment classes [i-e. a library for storing a statistical mode! associated with the identified environment], para 0015), wherein the digital signal processor is configured to associate a probability with a detected audible event based on the statistical model (The segmentation module is, preferentially, identical to that implemented for the learning phase. On each segment detected 4.2, the logarithmic likelihood, or "log-likelihood", of each GMM model is calculated 4.3. A threshold 4.4 is then applied to the maximum log-likelihood obtained (the most probable GMM model) to decide on the presence or absence of an abnormal event [i.e. associate a probability with a detected audible event based on the statistical model]. The system's detection threshold can be determined automatically from a predefined base 4.5 of abnormal events which makes it possible to estimate the distribution of abnormal event scores and 
                 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pires with the teachings of Capman for the purpose of learning the modeling of the environment to be surveilled during which a database is created by extraction of acoustic parameters associated with audio streams picked up over a fixed time period and an unsupervised automatic segmentation of said streams (Capman abstract). Whereas Donovan is in the field of security and surveillance (para 0002) and teaches a rules engine configured to receive the probability associated with the detected audible event and to transmit a report of the detected audible event (A correlation engine for correlating two or more primitive events, the primitive events being one or more audio events from the audio analytics devices weighted by the attribute data of the audio devices used to capture the audio data and network events from the network management module weighted by attribute data of device corresponding to the network event. And an alerting engine for generating one or more alerts and performing one or more actions based on the correlation performed by the correlation engine, para 0007, Alert/action engine 121 generates one or more alerts and performs one or more actions 124 based on the correlated events from the correlation engine. Examples of alerts include an email to a designated individual, an SMS 
                     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pires in view of Capman with the teachings of Donovan for the purpose of having alerts correlated using sensory data from one or more audio sensors, the sensory data weighted by attribute data representing information about the source of the audio data (Donovan para 0002).

                    Regarding claim 2, Pires does not specifically disclose a second detector configured to send detector signals to the digital signal processor, wherein the digital signal processor is configured to base the probability on the detected audible event and on the detector signals. However, Capman teaches a second detector configured to send detector signals to the digital signal processor (surveillance and detection of abnormal audio events, such as cries, in a noisy sound environment, a metro platform for example. The audio detection system can also be used to hierarchically organize the video streams originating from a number of cameras [i.e. a second detector configured to send detector signals to the digital signal processor}, para 0051), wherein the digital signal processor is configured to base the probability on the detected audible event and on the detector signals (Calculation of the likelihoods can be used to arrange the associated video streams in order to provide help to the operator (to produce an automatic selection of the priority stream to the main screen, or to facilitate a manual selection by the operator based on the ordered display of the monitoring screens. The priority streams are those that have the lowest likelihoods 
                   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pires with the teachings of Capman for the purpose of learning the modeling of the environment to be surveilled during which a database is created by extraction of acoustic parameters associated with audio streams picked up over a fixed time period and an unsupervised automatic segmentation of said streams (Capman abstract). 

                    Regarding claim 3, Pires does not specifically disclose that the second detector comprises a camera. However, Capman teaches that the second detector comprises a camera (surveillance and detection of abnormal audio events, such as cries, in a noisy sound environment, a metro platform for example. The audio detection system can also be used to hierarchically organize the video streams originating from a number of cameras [i.e. second detector comprises a camera], para 0051). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pires with the teachings of Capman for the purpose of learning the modeling of the environment to be surveilled during which a database is created by extraction of acoustic parameters associated with audio streams picked up over a fixed time period and an unsupervised automatic segmentation of said streams (Capman abstract). Regarding claim 5, modified Pires discloses the invention above, but Pires did not disclose further comprising a second detector configured to send data to the rules engine, wherein the rules engine is configured to infer an event based on the probability and on the data. However, Donovan teaches a second detector configured to send data to the rules engine (Cameras used in the present invention may be digital IP cameras, digital PC cameras, web-cams, analog cameras, cameras attached to camera servers, 
                    It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pires with the teachings of Donovan for the purpose of having alerts correlated using sensory data from one or more audio sensors, the sensory data weighted by attribute data representing information about the source of the audio data (Donovan para 0002). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pires et al.  (NPL retrieved from the Internet URL https://www.mdpi.com/2079-9292/8/12/1499/htm) in view of . 
                Regarding claim 4, Pires in view of Capman further in view of Donovan does not specifically disclose that the second detector comprises a thermometer and a humidity detector. However, Ruttiger is in the field of detecting the humidity and temperature (para 0003) and teaches that the second detector comprises a thermometer and a humidity detector (a sensor module 1 for measuring a humidity and temperature i.e. a thermometer and a humidity detector] on a window surface, para 0020). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pires in view of Capman further in view of Donovan with the teachings of Ruttiger for the purpose of combining measuring signals from the moisture and temperature sensors into a single signal, and affecting the shape of the single signal (Ruttiger para 0003).             

Allowable Subject Matter
Claim 6 is allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 6, the prior art of record, individually or in combination, does not teach or fairly suggest an embedded sensor comprising: the first digital signal processor is configured to transmit an environment code based on the comparison of the signals to the set of environmentally-distinctive sounds; a controller configured to receive the environment code and to identify a statistical model associated with the environment code. 
The prior art teaches some of the concepts and/or aspects of the claim limitations as shown below, but does not teach the claim limitations in their entirety and as specifically recited in each of the claims: 

Capman discloses comprising an audio detector for detecting a sound associated with an audible event (a number of devices for recording sounds such as audio sensors Ci, notably abnormal audio events. The audio sensors are associated with a video camera Vi. The video camera and audio sensor assembly can possibly incorporate a preprocessing module [i.e. an audio detector for detecting a sound associated with an audible event], para 0118); a library for storing the statistical model (an automated step for learning the modeling of said environment during which a database is created by the extraction of acoustic parameters associated with audio streams picked up over a fixed time period and an unsupervised automatic segmentation of said streams, followed by a step of grouping the segments into classes and a statistical modeling of the segment classes [i.e. a library for storing a statistical model], para 0015); and a second digital signal processor for receiving the signals from the audio detector (a number of devices for recording sounds such as audio sensors Ci, notably abnormal audio events. The audio sensors are associated with a video camera Vi. The video camera and audio sensor assembly can possibly incorporate a preprocessing module [i.e. a second digital signal processor for receiving the signals from the audio detector], para 0118), wherein the second digital signal processor is configured to compare the signals to the statistical model and to determine a probability based on the comparison of the signals to the statistical model (The segmentation module is, preferentially, identical to that implemented for the learning phase. On each segment detected 4.2, the logarithmic likelihood, or "log-likelihood", of 
Donovan discloses an embedded sensor (Some cameras may have an integrated microphone [i.e. an embedded sensor]; alternatively, as shown in FIG. 1, separate microphones may be used to capture audio data along with video data, para 0062) comprising an audio detector 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
February 7, 2022